Title: To Alexander Hamilton from Colonel Timothy Pickering, 17 January 1781
From: Pickering, Timothy
To: Hamilton, Alexander



Dr. Sir,
Newburgh [New York] Jany. 17. 1781.

The Bearer Mr. John Lewis is master of a sloop which almost from the Commencement of the war has been in the public service. At the close of the present season his vessel with all the other craft in the like employment were discharged; but without being paid for a long time even from eight months to two years past as he informs me. Since their discharge they have drawn no provisions; and being destitute of money to buy any, they are of course greatly distressed. They are chiefly refugees from New-York. If they can be allowed a single ration for each shipper and each hand, it will give satisfaction; the value of the rations so furnished to be deducted in the settlement of their accounts. I cannot but be aware how precarious are the supplies of provisions for the army; and how ill any can be spared; but the condition of these people claims attention. Most of them have families; and if left to suffer during the winter, they will be discouraged from engaging in the service another year; at the same time Humanity pleads for their relief. The bearer informs me they have been accustomed in former winters to draw their rations Yet as they are not now in service I did not think myself authorized to direct provisions to be issued without the approbation of the Commander in Chief to whom I request you will represent the condition of these people.
Yr. affectionately
T. Pickering   Q M G
Colo Hamilton.
Inclosed is a list of all the skippers & the number of their crews & families.
